SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

680
CA 14-01764
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, SCONIERS, AND WHALEN, JJ.


CANANDAIGUA EMERGENCY SQUAD, INC., PENFIELD
VOLUNTEER EMERGENCY AMBULANCE SERVICE, INC.,
NORTHEAST QUADRANT ADVANCED LIFE SUPPORT, INC.,
CHILI VOLUNTEER AMBULANCE SERVICE, INC., AND
VILLAGE OF MACEDON, PLAINTIFFS-APPELLANTS,

                      V                             MEMORANDUM AND ORDER

ROCHESTER AREA HEALTH MAINTENANCE ORGANIZATION,
INC., DOING BUSINESS AS PREFERRED CARE,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


PINSKY LAW GROUP, PLLC, SYRACUSE (BRADLEY M. PINSKY OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

LECLAIR KORONA GIORDANO COLE LLP, ROCHESTER (JEREMY M. SHER OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Matthew
A. Rosenbaum, J.), entered May 27, 2014. The order, among other
things, granted defendant’s motion for leave to reargue and, upon
reargument, adhered to its decision denying that part of plaintiffs’
cross motion seeking to preclude certain evidence.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same memorandum as in Canandaigua Emergency Squad, Inc. v
Rochester Area Health Maintenance Org., Inc. ([appeal No. 1] ___ AD3d
___ [July 10, 2015]).




Entered:    July 10, 2015                         Frances E. Cafarell
                                                  Clerk of the Court